     Case 2:20-cv-03896-JVS-JC Document 6 Filed 04/30/20 Page 1 of 1 Page ID #:33



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   CHANC E. COPELAND,                          ) Case No. 2:20-cv-03896-JVS-JC
                                                 )
12                         Petitioner,           )
                                                 ) JUDGMENT
13                  v.                           )
                                                 )
14   FELIPE MARTINEZ, JR.,                       )
                                                 )
15                   Respondent.                 )
     _______________________________             )
16
17         IT IS ADJUDGED that the “Petition for Writ of Habeas Corpus by a Person
18 in Federal Custody (28 U.S.C. § 2241)” (“Petition”) is construed as a motion to
19 vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 (“Section 2255
20 Motion”) and that the Petition/Section 2255 Motion and this action be dismissed
21 without prejudice for lack of jurisdiction.
22
23         DATED: April 30, 2020
24
25                                  ________________________________________
26                                  HONORABLE JAMES V. SELNA
                                    UNITED STATES DISTRICT JUDGE
27
28
